Exhibit 10.25

 



EVO Transportation & Energy Services, Inc.

 

SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS

 

INSTRUCTIONS

 

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of the shares of common stock (the “Shares”) of EVO Transportation & Energy
Services, Inc., a Delaware corporation (the “Company”).

 

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

 

1. Enclosed are the Following Documents:

 

(a) Subscription Agreement. Be sure to carefully and fully read the Subscription
Agreement, and execute the signature page which is applicable to you. On the
appropriate signature page of the Subscription Agreement, the Subscriber must
sign, print his, her or its name, address and social security or tax
identification number where indicated, and indicate the dollar amount of Shares
subscribed for, the date of execution and the manner in which title to the
Shares will be held.

 

(b) Investor Questionnaire. Be sure to carefully and fully read the Investor
Questionnaire, which can be found as Appendix A attached to the Subscription
Agreement. On the signature page of the Investor Questionnaire, the Subscriber
must sign and print his, her or its name where indicated.

 

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL TERM SHEET, INCLUDING THE COMPANY’S SEC FILINGS
REFERENCED THEREIN, PRIOR TO RETURNING THE SIGNED SUBSCRIPTION DOCUMENTS. THIS
SUBSCRIPTION PACKAGE IS NOT TO BE REPRODUCED OR DISTRIBUTED TO OTHERS AT ANY
TIME, AND ALL RECIPIENTS AGREE THEY WILL KEEP CONFIDENTIAL ALL INFORMATION
CONTAINED HEREIN AND WILL USE THIS AGREEMENT ONLY FOR THE PURPOSE OF EVALUATING
A POTENTIAL INVESTMENT IN THE SHARES.

 

2. Payment. Payment of the purchase price will be made pursuant to Section 1 of
the Subscription Agreement.

 

3. Return of Documents. Copies of the signed Subscription Agreement, Investor
Questionnaire and other subscription-related documents should be delivered to
the Company at:

 

EVO Transportation & Energy Services, Inc.

8285 West Lake Pleasant Parkway

Peoria, AZ 85382

 

NAME OF SUBSCRIBER: _______________________ SUBSCRIPTION AMOUNT: $_________

 

 

 

 



CONFIDENTIAL

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in shares of common stock of EVO Transportation
& Energy Services, Inc., a Delaware corporation (the “Company”). The Offering is
being conducted on a “best efforts”, no minimum basis. The undersigned
subscriber is referred to herein as the “Subscriber.”

 



1. Subscription and Purchase Price

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
undersigned hereby subscribes for and agrees to purchase ____________ Shares, at
a purchase price of $3.00 per Share, for an aggregate purchase price of
$____________ (the “Aggregate Purchase Price”). The Aggregate Purchase Price
shall be paid to the Company by cancellation and conversion of the entire
principal balance and all accrued interest under the “Senior Bridge Note” (as
defined in the Company’s Annual Report on Form 10-K filed with the SEC on April
18, 2017, as amended by Form 10-K/A filed with the SEC on May 1, 2017) issued by
the Company or by the Company’s wholly owned subsidiary, Titan CNG LLC
(“Titan”), to Subscriber in 2016 (the “Converted Note”).

 

(b) Purchase of Shares. The Subscriber hereby acknowledges and agrees that upon
acceptance by the Company of a properly completed and duly executed copy of this
Agreement:

 

(i) all principal and accrued interest on the Converted Note (the “Conversion
Amount”) will be converted into the right of the Subscriber to receive a number
of Shares equal to the quotient of (i) the Conversion Amount divided by (ii)
$2.50;

 

(ii) all of the Company’s and Titan’s obligations under the Converted Note will
be deemed satisfied in full; and

 

(iii) The Converted Note will be terminated and of no further force and effect.

 

The Subscriber will return the original Converted Note (or a lost promissory
note indemnity in a form satisfactory to the Company) to the Company promptly
for cancellation. The Subscriber understands and agrees that, subject to Section
2 and applicable laws, by executing this Agreement, he, she or it is entering
into a binding agreement.

 

2. Acceptance, Offering Term and Closing Procedures

 

The obligation of the undersigned to purchase the Shares shall be irrevocable,
and the undersigned shall be legally bound to purchase the Shares subject to the
terms set forth in this Agreement. The undersigned understands and agrees that
the Company reserves the right to reject this subscription for the Shares in
whole or part in any order at any time prior to the Company’s acceptance of such
subscription. If, in the event of rejection of this subscription by the Company
in accordance with this Section 2, or if the sale of the Shares is not
consummated for any reason, this Agreement and any other agreement entered into
between the undersigned and the Company relating to this subscription shall
thereafter have no force or effect, and the Company shall promptly return the
purchase price without interest thereon or deduction therefrom.

 



 1 

 

 



CONFIDENTIAL

 

3. Investor’s Representations, Warranties and Agreements

 

The undersigned hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:

 

(a) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

 

(b) The undersigned acknowledges his, her or its understanding that the Offering
and sale of the Shares is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”). In furtherance thereof, the undersigned represents
and warrants to the Company and its affiliates as follows:

 

(i) The undersigned is acquiring the Shares solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Shares;

 

(ii) The undersigned has the financial ability to bear the economic risk of his,
her or its investment, has adequate means for providing for their current needs
and contingencies, and has no need for liquidity with respect to the investment
in the Company;

 

(iii) The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Term Sheet dated December 18, 2017, together with all appendices
thereto and documents referenced therein (as such documents may be amended or
supplemented) (the “Term Sheet”), relating to the private placement by the
Company of the Shares (the “Offering”), and all other documents requested by the
undersigned or Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Agreement; and

 

(iv) The undersigned (together with his, her or its Advisors, if any) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of the prospective investment in the Shares. If
other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Shares.

 

(c) The information in the Investor Questionnaire (attached as Appendix A)
completed and executed by the undersigned (the “Investor Questionnaire”) is true
and accurate in all respects, and the undersigned is an “accredited investor,”
as that term is defined in Rule 501(a) of Regulation D.

 

(d) The undersigned has been furnished with a copy of the Term Sheet.

 

(e) The undersigned has relied on the advice of, or has consulted with, only
his, her or its Advisors. Each Advisor, if any, is capable of evaluating the
merits and risks of an investment in the Shares as such are described in the
Term Sheet, and each Advisor, if any, has disclosed to the undersigned in
writing (a copy of which is annexed to this Agreement) the specific details of
any and all past, present or future relationships, actual or contemplated,
between the Advisor and the Company or any affiliate thereof.

 



 2 

 

 



CONFIDENTIAL

 

(f) The undersigned represents, warrants and agrees that he, she or it will not
sell or otherwise transfer the Shares without registration under the Securities
Act or an exemption therefrom, and fully understands and agrees that the
undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Shares have not been registered under the Securities
Act or under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the undersigned is aware that the Shares are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The undersigned also understands that, except as described in
Section 6 of this Agreement, the Company is under no obligation to register the
Shares on his, her or its behalf or to assist them in complying with any
exemption from registration under the Securities Act or applicable state
securities laws. The undersigned understands that any sales or transfers of the
Shares are further restricted by state securities laws.

 

(g) No representations or warranties have been made to the undersigned by the
Company, other than any representations of the Company contained herein and in
the Term Sheet, and in subscribing for the Shares the undersigned is not relying
upon any representations other than those contained herein or in the Term Sheet.

 

(h) The undersigned understands and acknowledges that his, her or its purchase
of the Shares is a speculative investment that involves a high degree of risk
and the potential loss of their entire investment and has carefully read and
considered the matters set forth in the Term Sheet and in the Company’s reports
filed with the U.S. Securities and Exchange Commission (“SEC”), including in
particular the matters under the caption “Risk Factors” contained in the
Company’s Annual Report on Form 10-K filed with the SEC on April 18, 2017, as
amended by Form 10-K/A filed with the SEC on May 1, 2017, and subsequent
Quarterly Reports on Form 10-Q for the interim periods ended March 31, 2017,
June 30, 2017 and September 30, 2017.

 

(i) The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

 

(j) The undersigned understands and agrees that the Shares may bear
substantially the following legend until (i) such Shares shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for the Company such Shares may be sold without registration
under the Securities Act, as well as any applicable “blue sky” or state
securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(k) Neither the SEC nor any state securities commission has approved the Shares
or passed upon or endorsed the merits of the Offering or confirmed the accuracy
or determined the adequacy of the Term Sheet. Neither the Term Sheet nor this
Offering has been reviewed by any Federal, state or other regulatory authority.

 

(l) The undersigned and his, her or its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering of the Shares and the
business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered to the full satisfaction of
the undersigned and his, her or its Advisors, if any.

 



 3 

 

 



CONFIDENTIAL

 



(m) The undersigned is unaware of, is in no way relying on, and did not become
aware of the Offering of the Shares through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
electronic mail over the Internet, in connection with the Offering and sale of
the Shares and is not subscribing for Shares and did not become aware of the
Offering of the Shares through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.

 

(n) The undersigned has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby (other than commissions to be
paid by the Company or as otherwise described in the Term Sheet).

 

(o) The undersigned is not relying on the Company with respect to the legal,
tax, economic and related considerations of an investment in the Shares, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.

 

(p) The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Company’s filings with the SEC were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(q) No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the Offering of the Shares which are in any way inconsistent
with the information contained in the Term Sheet.

 

(r) The undersigned agrees, acknowledges and understands that during the period
commencing on the date hereof through the Company’s public announcement of the
Offering, the undersigned will not directly or indirectly, through related
parties, affiliates or otherwise, purchase, sell “short” or “short against the
box” (as those terms are generally understood) any equity security of the
Company.

 

(s) The foregoing representations, warranties and agreements will survive the
completion of the Offering.

 

4. Conditions to Acceptance of Subscription

 

The Company’s right to accept the subscription of the undersigned is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription (any or all of which may be waived by the
undersigned in his, her or its sole discretion):

 

(a) No legal action, suit or proceeding is pending which seeks to restrain or
prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Company contained in this
Agreement must have been true and correct on the date of this Agreement.

 



 4 

 

 



CONFIDENTIAL

 

5. Notices to Subscribers

 

(a) THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

(b) THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

6. Miscellaneous Provisions

 

(a) Piggy-Back Registration. If at any time on or after January 1, 2018, the
Company proposes to file any registration statement (other than any registration
on Form S-4, S-8 or any other similarly inappropriate form, or any successor
forms thereto) under the Securities Act covering a public offering of the
Company’s Common Stock, it will notify the Subscriber at least ten (10) days
prior to each such filing and will use its best efforts to include in such
Registration Statement (to the extent permitted by applicable regulation), the
Shares purchased by the Subscriber to the extent requested by the Subscriber
within five (5) days after receipt of notice of such filing (which request shall
specify the interest the Shares intended to be sold or disposed of by the
Subscriber and describe the nature of any proposed sale or other disposition
thereof); provided, however, that if a greater number of shares of the Company’s
common stock is offered for participation in the proposed offering than in the
reasonable opinion of the managing underwriter (if any) of the proposed offering
can be accommodated without adversely affecting the proposed offering, then the
amount of Shares proposed to be offered by the Subscriber for registration, as
well as the number of securities of any other selling stockholders participating
in the registration, will be proportionately reduced to a number deemed
satisfactory by the managing underwriter. The Company will bear all expenses and
fees incurred in connection with the preparation, filing, and amendment of the
registration statement with the SEC, except that the Subscriber shall pay all
fees, disbursements and expenses of any counsel or expert retained by the
Subscriber and all underwriting discounts and commissions, filing fees and any
transfer or other taxes relating to the Shares included in the registration
statement. The Subscriber agrees to cooperate with the Company in the
preparation and filing of any registration statement, and in the furnishing of
information concerning the Subscriber for inclusion therein, or in any efforts
by the Company to establish that the proposed sale is exempt under the
Securities Act as to any proposed distribution.

 

(b) Modification. Neither this Agreement, nor any provisions hereof, may be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(c) Survival. The undersigned’s representations and warranties made in this
Subscription Agreement survive the execution and delivery of this Agreement and
the delivery of the Shares.

 



 5 

 

 



CONFIDENTIAL

 



(d) Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or email), but no such notice, request, demand,
claim or other communication will be deemed to have been duly given unless and
until it actually is received by the intended recipient. Any party may change
the address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties written notice in the
manner herein set forth.

 

(e) Binding Effect. Except as otherwise provided herein, this Agreement is
binding upon, and inures to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned is joint and several and the agreements, representations,
warranties and acknowledgments contained herein are deemed to be made by, and
are binding upon, each such person or entity and his, her or its heirs,
executors, administrators, successors, legal representatives and assigns. This
Agreement sets forth the entire agreement and understanding between the parties
as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.

 

(f) Assignability. This Agreement is not transferable or assignable by the
undersigned.

 

(g) Governing Law and Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to
conflicts of law principles. Each party to this Agreement hereby irrevocably
submits to the exclusive jurisdiction and venue of the state courts of the State
of Minnesota or the United States District Court located in the State of
Minnesota, in each case located in Hennepin County, Minnesota, for the purpose
of any action between the parties arising in whole or in part under or in
connection with this Agreement.

 

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of page left intentionally blank]

 6 

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of April, 2018.

 

__________________________    $ ____________________ No. Shares subscribed for  
     Aggregate Purchase Price

  

Manner in which Title is to be held (Please Check One):

 

1. ☐ Individual 7. ☐

Trust/Estate/Pension or Profit Sharing Plan

Date Opened:______________

 

2. ☐ Joint Tenants with Right of Survivorship 8. ☐

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

 

3. ☐ Community Property 9. ☐

Married with Separate Property

 

4. ☐ Tenants in Common 10. ☐

Keogh

 

5. ☐ Corporation/Partnership/ Limited Liability Company 11. ☐

Tenants by the Entirety

 

6. ☐ IRA      

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):
_____________________________________________________________________________

 

Account Name:
____________________________________________________________________________________________________

 

Account Number:
__________________________________________________________________________________________________

 

Representative Name:
_______________________________________________________________________________________________

 

Representative Phone Number:
_________________________________________________________________________________________

 

Address:
___________________________________________________________________________________________________________

 

City, State, Zip:
_____________________________________________________________________________________________________

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THE NEXT PAGE.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE THE PAGE THEREAFTER.

 7 

 

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

 

      Name (Please Print)  

Name of Additional Purchaser

 

      Residence: Number and Street  

Address of Additional Purchaser

            City, State and Zip Code  

City, State and Zip Code

            Social Security Number  

Social Security Number

            Telephone Number   Telephone Number             Fax Number (if
available)   Fax Number (if available)            



E-Mail

  E-Mail (if available)             (Signature)   (Signature of Additional
Purchaser)

 

ACCEPTED this ______ day of April, 2018, on behalf of the Company.

 

  By:       Chief Executive Officer

 

 8 

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(e.g., corporation, partnership, LLC, trust, etc.)

 

_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:
_____________________________________________________________

 

State of Principal Office:
________________________________________________________________________

 

Federal Taxpayer Identification Number:
____________________________________________________________

 

    Office Address       City, State and Zip Code      

Telephone Number



     

Fax Number (if available)

     

E-Mail (if available)

 

 





    By:          Name:           Title:                                     
Address

 

ACCEPTED this _______ day of April, 2018, on behalf of the Company.

 

  By:       Chief Executive Officer

 

 9 

 

 



Appendix A

 

INVESTOR QUESTIONNAIRE

 

Instructions: Check all boxes below which correctly describe you.

 

☐I am a (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase the
Shares, is made by a plan fiduciary, as defined in Section 3(21) of ERISA, which
is either a bank, savings and loan association, insurance company, or registered
investment adviser, (2) you have total assets in excess of $5,000,000 and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors, as defined in Rule 501 of
Regulation D promulgated under the Securities Act (“Regulation D”) or (3) you
are a self-directed plan and the decision that you shall subscribe for and
purchase the Shares is made solely by persons or entities that are accredited
investors.     ☐I am a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended.     ☐I am
an organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), a corporation, Massachusetts or similar business
trust or a partnership, in each case not formed for the specific purpose of
making an investment in the Shares and with total assets in excess of
$5,000,000.     ☐I am a director or executive officer of the Company.     ☐I am
a natural person whose individual net worth, or joint net worth with my spouse,
exceeds $1,000,000 at the time of my subscription for and purchase of the
Shares. For purposes of this Subscription Agreement, “net worth” means the
excess of total assets at fair market value, including real and personal
property, but excluding the value of your primary residence, over total
liabilities. Total liabilities excludes any mortgage on the primary residence in
an amount of up to the home’s estimated fair market value, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Shares for the purpose of investing in the Shares.     ☐I am a
natural person who had an individual income in excess of $200,000 in each of the
two most recent years or joint income with my spouse in excess of $300,000 in
each of the two most recent years, and who has a reasonable expectation of
reaching the same income level in the current year.

 



 A-1 

 

 



Appendix A

 

☐I am a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose subscription for and purchase of
the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.     ☐I am an entity in which all of the equity
owners are persons or entities described in one of the preceding paragraphs.
Note: For Subscribers attempting to qualify under this item, each equity owner
must complete, sign and return to the Company a separate copy of this
Questionnaire).     ☐I do NOT meet any of the foregoing categories.

 

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Shares of the Company.

 

     

Name of Purchaser [please print]

 

 

Name of Co-Purchaser [please print]

 

      Signature of Purchaser (Entities please provide signature of Purchaser’s
duly authorized signatory.)   Signature of Co-Purchaser            

Name of Signatory (Entities only)

 

  Date



 

      Title of Signatory (Entities only)  

 

 

 

A-2

 

